Citation Nr: 0739437	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-23 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
10 percent for degenerative joint disease of the right knee.

2.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, accredited 
agent


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from July 1978 to November 
1998.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Pittsburg, Pennsylvania Regional Office 
(RO).   

In a letter dated in July 2007, the veteran's attorney raised 
claims for secondary service connection for disorders of the 
back and hips.  Those matters are referred to the RO for 
initial adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development of evidence is 
required.  In a letter dated in July 2007, the veteran's 
attorney reported that the veteran had received additional 
treatment for his knees at U.S. medical facilities in 
Landstuhl and Heidelberg, Germany, following his service 
discharge, and was treated by private health care providers 
in Germany in 2001 and 2002.  The attorney further stated 
that records from such treatment had not been obtained, and 
requested the VA's assistance in obtaining such records.  The 
attorney further stated that the veteran had reported that 
his bilateral knee problems had gotten worse since the time 
of his most recent VA examination in February 2004.

Post-service treatment records pertaining to the knees would 
unquestionably be relevant to the issues on appeal.  VA will 
make as many requests as are necessary to obtain relevant 
records from a Federal department or agency.  These records 
include but are not limited to military records, including 
service medical records; medical and other records from VA 
medical facilities; records from non-VA facilities providing 
examination or treatment at VA expense; and records from 
other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  In light of the July 2007 contention by the 
veteran's accredited representative that the service-
connected knee disorders have increased in severity since the 
prior examination in 2004, another examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should afford the veteran an 
opportunity to identify all providers who 
have treated the veteran since July 2004, 
as well as an opportunity to identify any 
provider who has treated the veteran since 
his service discharge, if those records 
have not yet been associated with the 
claims file.  

The RO should then obtain all recent 
medical treatment records from the 
military and private medical care 
providers pertaining to treatment for the 
disabilities at issue, to include records 
from U.S. medical facilities in Landstuhl 
and Heidelberg, Germany, as well as any 
records from private care providers.  
Efforts should continue unless it is 
determined that the records do not exist 
or that further efforts to obtain them 
would be futile.  

In addition, the RO should obtain VA 
records from July 2004 to the present, if 
there are any VA clinical records during 
that period

2.  The veteran should be afforded a VA 
joints examination to determine the 
current severity of his service-connected 
right and left knee disorders.  The 
claims folder should be made available to 
and reviewed by the examiner before the 
examination.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  The 
examiner should comment on the functional 
limitations, if any, associated with the 
veteran's service-connected knee 
disorders.  The examiner should 
specifically note whether there is 
functional loss due to weakness, 
fatigability, incoordination, pain on 
movements, or when the joint is used 
repeatedly over time.  Of particular 
significance, the examiner should specify 
the point of flexion or extension of the 
knee at which pain begins to occur, and 
the point at which motion is impeded due 
to pain.  The examiner should attempt to 
quantify the degree of additional 
impairment, if any, during flare-ups.  
The examiner must specifically state 
whether the veteran's complaints and any 
claimed subjective manifestations are in 
keeping with the objectively demonstrated 
pathology.  If necessary to ascertain 
that, the veteran should be afforded 
imaging or other diagnostic studies.  

3.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

4.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
TRESA SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



